DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 1 through 4, in the reply filed on April 18, 2022 is acknowledged.
Claims 5 through 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Ultrasonic Probe--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2009-260481 (hereinafter “JP’481”) in view of the teachings Japanese Patent Publication JP 2003-348693 (hereinafter “JP’693) and U.S. Patent 5,920,145 to Wu et al (hereinafter “Wu”)1.
Claim 1:  JP’481 discloses an ultrasonic probe comprising:
a vibration element array (e.g. 22) consisting of a plurality of vibration elements arranged two-dimensionally (Fig. 4); and
a backing (e.g. 21) provided on a rear surface side of the vibration element array and consisting of a plurality of backing plates (e.g. 211-1, 211-2, etc.) that are laminated (e.g. ¶¶ [0041], [0055]), 
wherein each of the backing plates includes:
a lead row (e.g. 212-11, 212-21, 212-31, etc.) consisting of a plurality of leads (e.g. 212) that are electrically connected to the vibration element array (Fig. 4); and
a plate main body (e.g. 211) formed of a backing material, the plate main body including a plurality of grooves (e.g. 215a, Fig. 6A) that are directly coupled to the plurality of leads without an adhesive layer (in Fig. 6A) while accommodating the plurality of leads, and
each of the leads includes a lead wire (e.g. ¶ [0056]).
Claim 2:  JP’481 discloses the ultrasonic probe of claim 1, wherein the backing includes an adhesive (e.g. 213) that bonds the plurality of backing plates to one another (e.g. ¶ [0060]).


Claim 3:  JP’481 discloses the ultrasonic probe of claim 1, wherein the leads include an exposed surface exposed from each of the grooves (e.g. Figs. 6A or 4, ¶ [0075]), and
each of the backing plates includes:
a first plane [along 213-1 in Fig. 4] including a plurality of exposed surfaces of the lead row; and
a second plane [along 213-2 in Fig. 4] that is in parallel with the first plane.
Regarding Claim 1, JP’481 does not mention that the lead wire of each of the leads includes an insulating coating wrapping the lead wire.
JP’693 discloses an art-recognized equivalent probe that includes a backing (30) with lead rows consisting of a plurality of leads (e.g. 32A, 32B, etc.).  Each of the leads include an insulating coating (e.g. 36) around a lead wire (e.g. 34, in Fig. 1).  Therefore, it is well-known for an ultrasonic probe to use leads each with a lead wire with an insulating coating around the lead wire.
Wu discloses the manner in which a lead can be insulated is with a wrapped insulating coating (e.g. 5) to prevent electrical shorting (col. 4, lines 55+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leads of JP’481 by including a wrapped insulating coating around each of the lead wires, as taught by JP’693 and Wu, to provide an art-recognized equivalent probe having the same purpose and to prevent any electrical shorting between the backing plates.
Regarding Claim 2, the insulating coating of Wu can include a glass material (col. 4, lines 55+) and the adhesive material of JP’481 can include an epoxy resin (e.g.  ¶¶ [0061], [0062]).  Therefore, the modified JP’481 probe would have a material of the insulating coating that is different from the material of the adhesive.
Regarding Claim 3, with the lead wires each being wrapped with an insulating coating in the modified JP’481 probe, this would include the insulating coating having an exposed surface exposed from each of the grooves, since the wires of JP’481 have an exposed surface from each of the grooves.
Regarding Claim 4, it would have been an obvious matter of design choice to choose any desired thickness of the insulating coating, since applicants have not disclosed that the claimed thickness in a range of 10 µm to 30 µm, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the thickness taught by Wu and JP’693.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature IEEE Publication to Bae et al, entitled “Development of a Highly Attenuative Backing for Ultrasonic Tranducers with Periodic Arrangement of Polymeric Rods inside the Backing”, discloses a backing with backing plates (Figs. 4, 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of JP’481 and JP’693 have each been taken from Machine Language Translations in English, a copy of which is attached herein.